Title: From John Adams to Elbridge Gerry, 20 June 1797
From: Adams, John
To: Gerry, Elbridge



My Dear Friend
Philadelphia June 20 1797

I have this moment written a Message to the Senate nominating you to be an Envoy Extraordinary to the French Republic. Knowing as I did Mr Dana’s aversion to the Sea, and his continual dread of his Mother’s fate, I was always apprehensive he would decline and should have nominated you at first, if I had not been overruled by the opinions of many Gentlemen that Mr. Dana’s Experience in this Line, and especially his Title of Chief Justice, would be great Advantages in France as well as among our People in America. I know you must make a sacrifice, but I sincerely hope you will not disappoint me, I should be very happy to see you, here, before you embark. Mr Marshall accepts and will be here in a Week from this day.
The voyage, I am confident will be for your Health. My Compliments to Mrs Gerry. Tell her she must not object. If she cannot accompany you she must sacrifice a little, as Mrs Adams did before her for six years. I pray you to let me hear from you as soon and as often as possible.
I am your sincere friend
John Adams